Citation Nr: 1512089	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from September 1960 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2014, the Board granted reopening of claims of entitlement to service connection for bilateral hearing loss disability and tinnitus but denied the reopened claims.  The Veteran appealed the denial of the reopened claims to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a joint motion of the parties to vacate the Board's denial of the reopened claims and remanded the matter to the Board for action consistent with the joint motion.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The record contains the Veteran's assertions of hearing loss and tinnitus due to service.  Although an examination was provided to determine the etiology of the disabilities, the opinions are not adequate:  there is an apparent discrepancy as to whether there can be delayed onset hearing loss and if so, whether it occurred in this case.  Additionally, the evidence suggests there might be outstanding private records relevant to the claims, notably those associated with treatment by Dr. Z.  These should be requested.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims, to include those associated with treatment by Dr. Z. 

2.  Then, obtain an opinion from an audiologist.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Based upon the review, the audiologist should provide an opinion with respect to the Veteran's tinnitus and hearing loss as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinions must also be provided.  The examiner must address the conflicting findings as to whether a hearing loss disability due to noise exposure can have a delayed onset.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other indicated development.  

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




